PER CURIAM.
We affirm appellant’s conviction and his maximum sentence for attempted first degree murder. However, the sentencing order and transcript of the sentencing hearing are silent on the court’s particular justification for retention over the first third of the sentence.
Accordingly, we REMAND to the court with instructions to either relinquish jurisdiction over the first third of the sentence or state with individual particularity the justification for retaining jurisdiction. See Sanders v. State, 400 So.2d 1015, 1016 (Fla.2d DCA 1981); § 947.16(3), Fla.Stat. (1981).
SCHEB, C. J., and OTT and SCHOON-OVER, JJ., concur.